Mr. Justice Breese delivered the opinion of the Court: Upon the first point made by the plaintiff in error, that of the mode adopted by the court to identify the property stolen, we can perceive nothing objectionable. The indictment was for having and receiving twelve brass couplings, knowing them to have been stolen. Proof, coming up to the allegation, is all that is necessary in any case. The witnesses all concur that the couplings stolen were more or less like the one produced in court. This was sufficient to prove the kind of article. Suppose the charge had been for having and receiving twelve iron wagon boxes, knowing them to be stolen, and which may have been sunk in the lake, so that no one of them could be produced for identification, would it not be competent for the prosecution to bring into court a common iron wagon box and ask the witness if they were like that, or wherein they differed from it ? Had the charge been twelve pistols, or any similar articles, why on what principle is it a pistol could not be introduced and the inquiry made as to similarity % But why introduce this kind of evidence at all ? Proof that the articles were brass couplings that had been stolen and the prisoner knew it, would have made out the case. The next point made by the plaintiff in error is, the rejection of the testimony of Daily and Finnegan. When we regard the position the prisoner occupied, we can not but consider the testimony offered by these witnesses, of great importance. It is in proof that the prisoner kept a junk shop on one of the principal streets in Chicago, and dealt in old brass and junk, generally. It is in proof, if the articles he bought were couplings, adapted to present use, a' strong presumption of guilt arises from the fact that the price he paid was far below their real value as couplings. These witnesses were called to prove that they were machinists and brass finishers of large experience, and that from common observation, and without close inspection', it could not be told whether boxes (couplings) such as was shown in the case, were perfect or imperfect; whether they were of any use for the purpose for which they were intended, or were merely valuable as old brass, to remold or melt over. It is in proof, that the prisoner paid no attention to the articles, and that he had purchased articles of the same individual previously. They were brought in a bag, emptied out on the scales, weighed as old brass, paid for as such, and thrown into a barrel standing in the room. All this was done openly, publicly, in day light, in the usual course of business. Such testimony as that offered, would at least have had a tendency to destroy the presumption arising from the inadequacy of price, and should have been admitted. The next point made by the plaintiff in error is the qualification of the third instruction asked for by him. As originally asked, this instruction was as follows: The jury are further instructed that the evidence of the good character for honesty of the defendant, should have great weight in determining as to his guilt or innocence; and if they find from the evidence that the defendant has heretofore, and now bears a good character for honesty, it should have great weight in his favor. This was qualified by the court by the addition of these words : “ If the jury believe there is any doubt of his guilt.” The instruction as asked may be objectionable on account of the epithet great, but as that was not the ground of the qualification, but on the ground as is inferable, that the court did not consider evidence of good character of any weight except in a doubtful case. The more modern decisions in criminal cases go to the extent, that in all criminal cases whether the case is doubtful or not, evidence of good character is admissible on the part of the prisoner. The latest case now recollected, is the case of Hopps v. The People, 31 Ill. 385. The qualification is objectionable further, on the ground that it amounts to a declaration by the court, that there was no doubt of the prisoner’s guilt, which the court certainly did not intend, but the language might be liable to that construction with the jury. We can hardly imagine a case where evidence of good character was a more important element of defense than this, and in the language of the instructions was entitled to great weight. Proof of uniform good character, should raise a doubt of guilty knowledge, and the prisoner would be entitled to the benefit of that doubt. Proof of this kind may sometimes be the only mode by which an innocent man can repel the presumption of guilt arising from the possession of stolen goods. It is not proof of innocence, although it may be sufficient to raise a doubt of guilt. The court seemed to think it was entitled to no weight, unless taking the language used in the most favorable aspect, there was doubt of his guilt. A strong prima facie case was made out by the prosecution, but it was not conclusive. If the court had told the jury, that his good character should be taken into consideration by them, and was entitled to much weight, a reasonable doubt of the prisoner’s guilt, might have been raised which would have resulted in his acquittal. We deem it unnecessary to discuss the evidence. The case will go to another jury, and we would not prejudice it one way or the other. For the reasons given the judgment must be reversed and a venire de novo awarded. Judgment reversed.